Aldrich, J.,
dissenting.
•The issue involved in this case is whether or not the contract btweeu the attorneys was an entire contract requiring full services to be rendered by an attorney in. order to entitle him to recover anything for services done and performed. From the nature of the case the contract foiqservices was-entire and the fees were contingent.
It appears that the firm of Norval Brothers abandoned ihe case and rendered no service after April, 1911. Their duties devolved upon Mr. Thomas and Mr. Burr. The issue presented is whether or not Norval Brothers are entitled to recover any fees after having abandoned the case.
It is the rule of this state, as said in McMillan v. Malloy, 10 Neb. 228: “One Malloy entered into a contract with one McMillan to thresh his entire crop of wheat and oats at forty cents per acre. After threshing about one-third of the crop he refused to thresh the remainder, and after the time limited for the completion of the contract brought an action to recover the value of his services. Held, first, that the entirety of the'contract having been severed, by part performance, beneficial, to the employer, the employee, was entitled to recover the value of Ms labor over and above the- damages sustained by a breach of the contract; second, when a contract has been established, the measure of recovery in each case is the price agreed upon in the contract less the damages sustained by the employer by the breach of the same.” In this case just cited some benefit accrued from, services rendered by the plaintiff, while there was no benefit aris*648ing from services rendered by Norval Brothers. Norval Brothers are subject to the general rule that, while a special contract remains open or unperformed, the one whose, part of it has not been performed cannot recover for what he has done until the whole contract has been completed. Norval Brothers under this rule cannot recover. In McMillan v. Malloy, supra, some equity was done by those threshing grain. A contract was made to thresh a certain number of acres of grain at 10 cents an acre. When plaintiff threshed about one-third of the grain he rendered service to the defendant for which he should pay on the doctrine of quantum meruit, but in the instant case the whole basis of the position of Norval Brothers is on services rendered, but from the nature of the transaction it follows they could not render any services. The case of McMillan v. Malloy, 10 Neb. 228, has no application to the instant case and is not to be considered in determining the issues herein. McMillan v. Malloy was based upon the famous case of Britton v. Turner, 6 N. H. 181. The books show that the case has been criticized by the court which rendered it. It was distinguished and modified by Massachusetts. The supreme court of Ohio said: “The case of Britton v. Turner is itself an innovation upon the long-established principles governing entire contracts, lessens the sanctity of agreements, and tends to encourage their violation.” Larkin v. Buck, 11 Ohio St. 561.
As further elucidating the doctrine of entire contracts see Johnson v. Fehsefeldt, 106 Minn. 202. The court castigates in substance the rule laid down by the court in the following language: “It would be obviously inconsistent with common justice that plaintiffs should recover pro tanto on the contract which they had substantially violated. They were in the wrong. They were not in a position to say to the defendant: ‘We will perform the contract we have agreed to if it prove profitable. If we find it unprofitable, we will abandon it.’ That would be to contradict the contract. Such reasoning is forbidden by its terms. Defendant did not agree in advance to a *649breach of the contract and to accept in lieu of performance the requirement that he pay plaintiff's for what they had done under the contract and for the balance, to acr cept the right to try damages before a jury.”
In fact this quotation is in line with the great weight of authority and follows the majority of the cases. We should follow the rule of the. courts that one who breaches his contract cannot base an action thereon against the other party thereto. The decisions are practically unanimous in holding that neither in entire contracts nor in the units into which divisible contracts can be divided can there be any recovery on the contracts themselves when such entire contracts or units of divisible contracts have been only partly performed at the time of abandonment. This is on the theory that part performance is a condition precedent to the right. of demanding anything on the contract. See note L. R. A. 1916E, 790, 795. It is said in Hibbard v. Kirby, 38 Ark. 102: “The rule seems to be that if the contract of the servant to labor, be for a specified period of time, and payment is to be made, either expressly or by implication of law, at the end of the period, and the servant leaves the sendee of his master. improperly, without sufficient cause, and without his consent, before the termination of that time, he can recover no compensation for his services, either on the contract or on a quantum meruit." Then, again, in Badgley v. Herald, 9 Ill. 64, it was said that a contract to work for six months for $8 a month is an entire contract, and where the employee abandons the service before the expiration of that time he cannot recover for the services rendered. This meets the issue of the instant case, as does Hofstetter v. Gash, 104 Ill. App. 455, and has the approval of the great weight of authority. It has been universally held that a contract to work a stated period at a specified rate per month is entire, and that the employee cannot, upon abandoning his employment without excuse or justification before the termination of the period, recover upon the contract compensation for his *650part performance. De Camp v. Stevens, 4 Blackf. (Ind.) *24; Larkin v. Buck, 11 Ohio St. 561; Davis v. Maxwell, 12 Met. (Mass.) 286.
In the principles of law laid down in Huyett & Smith Co. v. Chicago Edison Co., 167 Ill. 233, it was stated that a contract to put in and complete a ventilating system for a given sum of money, all of which is to be paid in- 30 days after acceptance of the work, is an entire contract. It is also a rule that, if the subject-matter of an entire contract has been destroyed by fire or otherwise without the fault of either party before the contract is fully performed, there can be no recovery on a quantum meruit or otherwise for a part performance. This is the rule supported, by the overwhelming weight of authority. It has been followed and seems to render precise justice in the instant case. Norval Brothers abandoned their contract and plaintiffs were forced to procure other attorneys to carry out what Norval Brothers had undertaken. That would be unjust and inequitable.
In Faxon v. Mansfield, 2 Mass. *147, it was held that one who abandons the contract for the construction of a barn before the completion thereof cannot recover any part of the compensation which under the contract lie was not entitled to receive until the barn was done. Cronin v. Tebo, 71 Hun (N. Y.) 59; Jennings v. Camp, 13 Johns. (N. Y.) 94, 7 Am. Dec. 367.’ There can be no recovery on an entire contract to do an entire piece of work for a specified sum unless the work is performed; and it is evident that, when a conclusion is reached as to what constitutes an entire contract, there is little left for the court to determine. Norris v. Harris, 15 Cal. 226.
.The entirety of a contract depends upon the intention of the parties, as Avell as upon the fact that the consideration is single. The divisibility of the subject-matter or the. mode of receiving the price does not affect the question. The covenants of the contract are of course mutual and dependent according to the intention and meaning of the parties. It was the manifest intention *651to employ Norval Brothers in their work on this case to continue until they got results. Without cause or reason on their part they arbitrarily quit the employ of their clients because they thought they could not recover. R. S. Norval said that he knew a lawsuit when he sarv it, knew when he had enough, and that he had done his full, duty by his client, and did not believe they could win and was ready to quit. This was said in April, 1914, at Mr. Burr’s office, and from then on Burr and Thomas made a new contract and entered into new employment with respect to these cases. In support of these propositions laid down we cite Pollak v. Brush Electric Ass’n, 128 U. S. 446, and Morris v. Wibaux, 159 Ill. 627. In this connection it is the general rule of law, deduced from the cases recorded and gleaned as a result of. our reading, that while a special contract remains open or unperformed the one whose part of it has not been performed cannot recover until his whole contract is completed. Dermott v. Jones, 23 How. (U. S.) 220; McClurg v. Price, 59 Pa. St. 420, 98 Am. Dec. 356; King v. Mason, 42 Ill. 223, 89 Am. Dec. 426. A discussion of the principle is found in a note to Sargent v. McLeod, 52 L. R. A. (n. s.) 381, and is as follows: “It is well settled that an attorney employed on .a contingent fee, who, without any fault on the part of Ids client, neglects or refuses to perform the contract of employment, and abandons or withdraws from his client’s case, thereby forfeits all his rights under the contract (Morgan v. Roberts, 88 Ill. 65; Holmes v. Evans, 129 N. Y. 140, affirming 27 Jones & Sp. 136, 13 N. Y. Supp. 614), and he cannot, after the client has succeeded in the case through another attorney, recover the fee contracted for (Potts v. Francis, 43 N. Car. 300); nor, in the absence of good and sufficient cause or excuse for his withdrawal, can lie recover any compensation for the services which he has rendered (Houghton v. Clarke, 80 Cal. 417; Parish v. McGowan, 39 App. D. C. 184; Johnson v. Clarke, 22 Ga. 541; McDonald v. De Vito, 118 App. Div. 566, 103 N. Y. Supp. 508; Southern Nat. Bank v. Curtis, 36 S. W. (Tex.
*652Civ. App.) 911; Farwell v. Colman, 35 Wash. 308).”
¡The principle of law has been, well set forth in the following statement: “If an agent.or attorney, having undertaken to collect a debt for-a certain share of What he may. - recover, finally abandons further effort as useless, and, at a subsequent period, the. principal receives payment: through new instrumentalities, or from causes with which the agent has no connection; he cannot claim the share to which his contract would have entitled him if payment had been secured by his efforts.” Scoville v. Trustees, Ill. 523. This same principle is well stated in 6 C. J. 713, 711, secs. 318, 319. Also it is held in L. R. A. 1916E, 790 et seq., that recovery cannot be had on- such a contract by one who has abandoned without just cause or excuse, nor can such a one recover on a quantum meruit. Also for a complete discussion of these matters see the note generally, L. R. A. 1916E, 790. There can be no doubt from these authorities cited that this was an entire contract. Also, as further elucidating the same principle, see Potts v. Francis, 13 N. Car. 300; Cahill v. Baird, 138 Cal. 691, and Holmes v. Evans, 129 N. Y. 140. The contract of an attorney to perform legal services in a litigation is entire and he cannot recover if he abandons without justifiable cause. Halbert v. Gibbs, 15 N. Y. Supp. 113; Cary v. Cary, 89 N. Y. Supp. 1061. Where one continues for an indefinite time until a part service is accomplished, he cannot recover where he wilfully and without cause abandons the work before the expiration of the time for the performance of the service; and this is especially applicable to the engagement of attorneys with their clients. Blanton v. King. 73 Mo. App. 118. On the theory that an attorney under such circumstances cannot recover on the principle of quantum meruit, see note L. R. A. 1916E, 790, 800. There we find the rule laid down as follows: “According to the rule adopted by the majority of the courts, there can be no recovery upon the common counts for the value of work and labor performed by a servant or person engaged to perform certain work who *653has, without excuse, abandoned'the service of his employer, or person who engaged him.”
We should heartily concur and give our assent to this rule. It states the laAV with reference to the intention of the parties who.made this.contract and elucidates the idta that contracts of retainer of attorneys are entire, especially Avliere the fee is contingent upon the result of the action. In support of this proposition see White v. Wright, 16 Mo. App. 551; Blanton v. King, 73 Mo. App. 148; McDonald v. De Vito, 103 N. Y. Supp. 508; Houghton v. Clarke, 80 Cal. 417. These cases Avell establish and maintain the propositions contended for. They give application to the true utterance of Avhat is right and just under .the facts herein admitted. Norval Brothers, as appears óf record, abandoned this case and did not further appear after April, 1914, and yet their services would have been helpful to a successful termination of this long and tedious litigation. The kind of contract they were Avorking under appears to be Avhat is known in the laAV as an entire contract, and it clearly Avas the intention of the parties that they should stay in the case until it was successfully terminated before they got their pay, and having abandoned it before its successful termination they cannot be counted in on the final payment for services rendered. As a condition precedent to getting their pay it is obvious from the great weight of authority, quoted and cited, that it is necessary for them to stay to the end. Such being the undisputed state of facts, Ave should adhere to the rule almost universally held that one to reap the advantages of his labor must do as he agrees and stay to the finish of his contract, and not abandon his clients Avlien half way across the stream.
I am therefore compelled to come to the conclusion that the decree, so far as it finds in favor of Norval! Brothers assignees, should be reversed. But in this connection it should be borne in mind that Norval Brothers’ assignees obtained $8,165.32, and that $7,443.18 was realized upon the judgments obtained after Norval Brothers *654abandoned tlxe cases. In the division of the fees derived from the Stuart judgment in the, settlement made by the attorneys among themselves, Mr. Thomas- received less than one-third, while the decree of the court reduced it to one-fourth, thus requiring him to refund a part of the fees paid him in 1902 and 1903. f We should reverse as to the fees allowed Norval Brothers’ assignees for services from judgments obtained after the abandonment and affirm as to the fees obtained before abandonment. The record shows that Norval Brothers rendered no service to their clients herein after April, 1911. That service was rendered in the supreme court of Nebraska in April, 1911, is not supported by the evidence. The contract under which Norval Brothers were working was an entire and indivisible contract and no recovery could properly be had thereon without conferring a corresponding benefit, and it is in recognition of that principle that we should allow Norval Brothers to retain the fee they received in the Sluart ease, and this also applies to the services rendered by Judge Lowley. It has been conceded by Norval Brothers and Mr. Burr that Mr. Thomas took the laboring oar, expended the nervous energy and industry necessary to win this case, and that he should have the “lion’s share” paid in fees necessary to win the case and for labor and services performed. I concur in that view of the case, and hold that Thomas should receive two-thirds of the fee granted and allowed to Norval Brothers’ assignees, and Burr should have the remaining one-third added to his fee. In all other respects the decree of the court should be affirmed.